Citation Nr: 0301521	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine (ME), reopening the veteran's claim 
of entitlement to service connection for a left shoulder 
disability and denying the claim on the merits.  A 
videoconference hearing was held before the undersigned 
Board member in October 2002.

The Board notes that, although the RO, in effect, reopened 
and re-adjudicated the veteran's claim of entitlement to 
service connection for a left shoulder disability, the 
United States Court of Appeals for Veterans Claims has 
made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board has a legal 
duty under 38 U.S.C.A. §§ 5108 and 7104(b) to review the 
RO's preliminary decision in that regard.  Therefore, the 
Board will address this claim based on whether new and 
material evidence has been submitted to reopen it, and, 
for the reasons discussed below, finds that such action 
does not prejudice the veteran.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995).  

The Board notes that having currently decided by way of 
the present Board decision that the veteran has in fact 
submitted new and material evidence sufficient to reopen 
his claim of entitlement to service connection for a left 
shoulder disability, the Board will now undertake 
additional development with respect to the veteran's claim 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When development is completed, the Board will 
provide notice of the development as required by Rules of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing the veteran's and/or his 
representative's response, the Board will prepare a 
separate decision addressing the merits of the veteran's 
claim of entitlement to service connection for a left 
shoulder disability.

FINDINGS OF FACT

1. In a May 1998 decision, the RO denied the veteran's 
claim of entitlement to service connection for a left 
shoulder disability on the merits.  This was the last 
final disallowance of this claim.

2. Evidence added to the record since May 1998 includes 
evidence that is relevant and probative of the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim 
of entitlement to service connection for a left shoulder 
disability.


CONCLUSION OF LAW

Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for 
a left shoulder disability is new and material, and this 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156, but points out 
that the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  As noted 
below, the veteran's application to reopen his claim of 
entitlement to service connection for a left shoulder 
disability was filed prior to this date, and as such, the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001, is for application.

That notwithstanding, the regulations implementing the 
VCAA do not otherwise create an exception to the 
applicability dates with respect to VA notification in 
cases of claims to reopen a finally decided claim.  66 
Fed. Reg. 45,620.  Hence, it is well to observe that the 
VCAA and its implementing regulations include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, 
which does apply to the veteran's application to reopen 
the claim of service connection.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, the RO considered the claim on appeal 
subsequent to the above-noted changes in the law and 
implementing regulations.  The Board is not precluded from 
proceeding to an adjudication of the veteran's petition to 
reopen his claim of entitlement to service connection for 
a left shoulder disability without first remanding it to 
the RO, as the requirements of such authority have been 
satisfied.

Specifically, it is noted that the record reflects that VA 
has made reasonable efforts to notify the veteran of the 
information and medical evidence necessary to substantiate 
his claim.  The veteran was issued a statement of the case 
in February 2002.   The veteran also was issued a letter 
by the RO in August 2001 which essentially explained, 
among other things, the duty to assist under the VCAA.  
These documents essentially provided the veteran notice of 
the law and governing regulations as well as the reasons 
for the determinations made regarding his claim.  

The record on this claim also shows that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  VA has obtained the 
veteran's service and VA medical records and private 
medical records from Maine Medical Center, Portland, ME 
(hereinafter, "Maine Medical Center"); Dr. C.N.B., M.D., 
F.A.C.S., Taunton, ME (hereinafter, "Dr. C.N.B."); Dr. 
J.P.H., D.O. (hereinafter, "Dr. J.P.H."); and Dr. C.C., 
M.D., Portland, ME (hereinafter, "Dr. C.C.").  Hence, the 
veteran has been provided notice of the information and 
evidence necessary to substantiate his claim and has been 
afforded ample opportunity to submit such information and 
evidence.  Moreover, VA has conducted reasonable and 
appropriate efforts to assist him in obtaining the 
evidence necessary to substantiate this claim.  
Accordingly, the Board is satisfied that all relevant 
facts have been properly developed and no further 
assistance to the veteran is required.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 38 C.F.R. § 3.159(b) 
(2002).

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left shoulder disability

In a February 1984 decision, the RO denied the veteran's 
original claim of entitlement to service connection for a 
left shoulder disability.  This decision was not appealed.  
Hence, the decision is final.  See 38 U.S.C.A. § 7105 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.104(a), 20.302, 
20.1103 (2002).

The RO again denied the veteran's claim of entitlement to 
service connection for a left shoulder disability in May 
1998, finding that the veteran had not submitted new and 
material evidence sufficient to reopen this claim.  The 
veteran's subsequent appeal was dismissed as untimely, 
because it was filed after the expiration of the appeals 
period.  Therefore, this decision also is final.  See 
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.104(a), 20.302, 20.1103 (2002).

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See 
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by 
itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998); see also 
Evans v. Brown, 9 Vet. App. 273 (1996).

As relevant to this claim, the newly considered evidence 
includes a letter from Dr. C.C. dated March 2001, a VA 
examination dated June 2001, an Emergency Physician Record 
from Maine Medical Center dated August 2001, and 
statements made by the veteran and his designated service 
representative at the hearing in this claim.  

The veteran submitted a letter dated March 2001 by Dr. 
C.C. that related his medical history and, on the basis of 
this history, Dr. C.C. stated her belief that the 
veteran's shoulder injury had occurred during basic 
training, that he had an exacerbation of it during 
service, and therefore it was service related

According to the VA examiner who saw the veteran in June 
2001, although the veteran did not describe any swelling, 
increased heat, or redness, instability, giving way, or 
locking, pain was the primary presenting symptom at the 
time of this examination.  The examiner stated that he had 
reviewed the veteran's case folder and service medical 
records which outlined very definitely that the veteran 
had recurrent left shoulder dislocation prior to service 
which was corrected in large part by a Putti-Platt 
reconstructive procedure that effectively corrected the 
recurrent dislocation, as the shoulder had not been 
dislocated since that time.  The examiner also noted that 
a review of the veteran's service medical records 
indicated that he had had recurrent problems with his left 
shoulder in service, particularly with any activity that 
required overhead use of the shoulder, that overhead 
ladder training (pulling from one rung to the other) had 
been particularly bothersome, that he had had several duty 
profiles assigned to him preventing any push-ups, pull-
ups, and the like, but that he had completed his tour of 
duty though often with duty restrictions.  

According to the VA examiner in June 2001, the veteran 
continued to experience ongoing problems following his 
discharge from the military, was presently employed as s 
social worker, but did not require laborious work using 
his shoulder.  However, the examiner noted that, even 
without occupational-related problems, the veteran stated 
that he had had increasing problems (with his shoulder) 
which he described as a constant low-grade ache over the 
left shoulder even while at rest which he graded as a 2 
out of 10, increased pain on any activity or use of the 
shoulder above the shoulder or working around the house, 
difficulty in bed at nighttime with frequent awakenings, 
particularly if he lay on his left side, severe knife-like 
pain shooting down the arm to the hand when the shoulder 
was bumped while he was on the job.  The examiner noted 
the veteran's medical history included a report of no 
flare-ups, that he had been seen by the orthopod in 
February 2001 and was diagnosed at that time with calcific 
bursitis/tendonitis, that he had been given a steroid 
injection which did not help, that he had been receiving 
weekly physical therapy (PT) as prescribed by the 
orthopod, that he stated that the PT had helped a bit but 
with any activity the pain recurred significantly, that he 
had not had any additional surgery, and that there had 
been no recurrent episodes of dislocation or subluxation.  

Physical examination of the veteran in June 2001 revealed 
a well-healed surgical scar overlying the anterior 
shoulder and exquisite tenderness at the anterior portion 
of the shoulder at the greater tuberosity.  Range of 
motion actively flexed from 0 to 50 degrees comfortably 
and to 90 degrees with increasing pain, passively from 0 
to 70 degrees comfortably and to 90 degrees with 
increasing pain.  Abduction was from 0 to 30 degrees 
comfortably and to 70 degrees with increased pain, 
passively from 0 to 30 degrees comfortably and to 80 
degrees with increased pain.  Internal rotation actively 
and passively was from 0 to 70 degrees comfortably, and 
external rotation actively and passively was from 0 to 50 
degrees with pain at the end point, and with some muscle 
wasting of the deltoid and biceps noted as well.  The 
examiner reviewed x-rays that revealed calcific deposits 
of the subdeltoid bursa as well as calcific tendonitis.  
The examiner's assessment was subdeltoid bursitis/calcific 
tendonitis, left shoulder and status post successful 
Putti-Platt reconstructive surgery for recurrent 
dislocation unrelated to the subdeltoid bursitis/calcific 
tendonitis, left shoulder.  The examiner commented that 
the veteran had had a successful Putti-Platt 
reconstruction to prevent further recurrent dislocation 
and had had no recurrent dislocation, but rather had a 
different pathologic problem in the shoulder - 
calcification of the bursa and tendon unrelated to the 
veteran's pre-active duty problem.  

In the Emergency Physician Record from Maine Medical 
Center, dated August 2001, it was noted that the veteran's 
chief complaint on admission to the emergency room at that 
time was left shoulder pain, the pain scale number 
recorded was 8 out of 10, the pain was from an old surgery 
and multiple injuries over the last 30 years, and that it 
was worse.  The veteran's reported medical history 
included, among other things, chronic left shoulder pain, 
shoulder surgery 30 years earlier, episodes of left 
shoulder pain that occurred 6 to 7 times a month, that 
these episodes were severe, exacerbated by movement, and 
not relieved by anything, and chronic regional pain 
syndrome.  Physical examination revealed, among other 
things, that the veteran was in mild distress with 
constant tenderness and pain reported in the left 
shoulder, negative pulses, a slight decrease in sensation, 
and limited range of motion both active and passive due to 
pain, and that the veteran easily reproduced his pain on 
palpation.  X-rays were taken and the results were 
negative.  The primary assessment by the triage nurse was 
chronic pain, worse in the left shoulder and arm at the 
time of admission.  The clinical impression was chronic 
pain with a question of whether it was neuropathic, and 
the veteran was discharged home in stable disability with 
medication for his pain.

In the October 2002 hearing on this claim, the veteran 
testified that there was "no doubt" that his current left 
shoulder disability, diagnosed by the VA examiner in June 
2001 (as noted above), had started while he was in 
service.  Further, both the veteran and his representative 
specifically pointed to the VA examiner's June 2001 
medical opinion as new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for his current left shoulder disability.

Upon a review of the newly submitted evidence, the Board 
finds that new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a left shoulder disability.  This 
evidence is not only new, but is also material because it 
provides evidence that the veteran suffers from a left 
shoulder disability that could have had its onset in 
service.  Thus, this evidence is relevant and probative to 
the issue at hand and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156 (2001).  Having determined 
that new and material evidence has been added to the 
record, the veteran's previously denied claim of service 
connection for a left shoulder disability is reopened.  
See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2001).


ORDER

New and material evidence having been submitted on the 
issue of entitlement to service connection for a left 
shoulder disability, this claim is reopened.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

